NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                             DISTRICT Of NEW JERSEY

AYLIN KAYA, a/k/a AYLIN RIVERA,                      CIVIL ACTION NO. 18-2709 (JLL)
a/k/a AYSE KAYA, a/k/a AYSE RIVERA,
a/k/a AYSE AYLIN KAYA, a/k/a
AYSE AYLIN KAYA RIVERA.

      Plaintiff,                                              OPINION

      V.


CITIBANK, N.A., et at.,

      Defendants.


LINARES, Chief District Judge


      The defendants Citibank, N.A. (hereinafter, “Citibank”) and Select Portfolio

Servicing, Inc. (hereinafter, “SPS”) jointly move pursuant to Federal Rule of Civil

Procedure (hereinafter, “Rule”) 12(b)(l) and Rule 12(b)(6) to dismiss the claims that are

asserted against them in this action (hereinafter, “the Federal Action”). (ECF No. 24

through ECF No. 24-18; ECF No. 30.) The defendant JPMorgan Chase Bank, N.A.

(hereinafter, “JPM”) separately moves pursuant to Rule 12(b)(1) and Rule 12(b)(6) to

dismiss the claims that are asserted against it in the Federal Action. (ECF No. 25 through

ECF No. 25-18; ECF No. 29; ECF No. 29-1.) Opposition to those motions has been filed

by the plaintiff, Aylin Kaya (hereinafter, “Kaya”): (1) who was represented by counsel
when the Federal Action was first brought, but who is now representing herselfpro se;

and (2) who also identifies herself as Aylin Rivera, Ayse Kaya, Ayse Rivera, Ayse Aylin

Kaya, and Ayse Aylin Kaya Rivera. (ECF No. 28 through ECf No. 2 8-6; ECF No. 31.)

      This Court resolves the motions upon a review of the papers and without oral

argument. See L. Civ. R. 78.1(b). For the following reasons, this Court grants the

motions and dismisses the amended complaint.


                                I.     BACKGROUND                                          V




       When Kaya and her former husband (hereinafter, “the Husband”) defaulted on the

mortgage payments for certain property (hereinafter, “the Mortgaged Property”), a

foreclosure action was brought against them in New Jersey State Court (hereinafter, “the

State Foreclosure Action”) in 2008 under Docket Number F-19379-08 by Citibank.

which is the current holder of the mortgage. (See ECF No. I at 3; see ct/so ECF No. 19-

12 at 32—39 (the complaint in the State Foreclosure Action); ECf No. 24-3 at 2—9

(same).)

      Neither Kaya nor the Husband filed an answer in the State Foreclosure Action.

(ECF No. 19-13 at 3.) In June 2009, the New Jersey State Court entered a final judgment

of foreclosure against Kaya and the Husband (hereinafter, “the State Foreclosure

Judgment”). (ECF No. 19-18 at 5—7; see also ECF No. 24-5 at 2—4 (same).)

       In December 2017, more than eight years after the State Foreclosure Judgment had

been entered, Kaya moved with the assistance of counsel in New Jersey State Court to
vacate the State Foreclosure Judgment. (ECF No. 24-6 at 2—53 (Kaya’s motion to

vacate); ECF No. 19-13 at 2—10 (Citibank’s opposition to Kaya’s motion to vacate).) The

New Jersey State Court denied that motion in January 2018, and in doing so rejected

Kaya’s arguments therein that the State Foreclosure Judgment was void, that Citibank

was acting in a fraudulent maimer, and that she should be granted an opportunity to bring

third-party claims against JPM and SPS for fraud (hereinafter, “the January 2018 State

Order”). (ECF No. 19-18 at 55—74; see ct/so ECF No. 24-7 at 2—21 (same).)

      Kaya’s counsel then moved in New Jersey State Court for reconsideration of the

January 2018 State Order and to vacate the State Foreclosure Judgment. (ECF No. 24-8

at 2—332.) The New Jersey State Court denied that motion on February 7, 2018

(hereinafter, “the February 2018 State Order”). (ECF No. 24-9 at 2—28.)

       On February 14, 2018, Kaya’s counsel filed another motion in New Jersey State

Court to vacate the State Foreclosure Judgment. (ECF No. 24-10 at 2—74 (Kaya’s

motion); ECF No. 19-18 at 52—54 (Citibank’s opposition thereto).)

       On February 26, 2018, Kaya’s counsel brought the Federal Action against

Citibank, SPS (which is the servicing agent for the mortgage connected to the Mortgaged

Property as of 2013), and JPM (which was the mortgage servicing agent up to 2013).

(ECF No. 1 at 4, 7; see also ECF No. 24-1 at 11 (a brief filed by Citibank and SPS

explaining same).) In that initial pleading, Kaya requested a “[d]eclaratory judgment

vacating the [State Foreclosure] {J]udgment.” (ECF No. I at 18.)




                                            3
       On March 2, 2018, the New Jersey State Court denied Kaya’s new motion to

vacate the State Foreclosure Judgment. (ECf No. 24-11 at 2—17.)

       On April 5, 2018, Kaya     now proceeding pro se and without the assistance of

counsel    moved in New Jersey State Court to stay the impending sheriffs sale of the

Mortgaged Property. (ECF No. 24-12 at 2—50.) In response, the New Jersey State Court

stayed the sale until June 8, 2018. (ECF No. 24-13.) Kaya then filed a second motion to

stay the sheriffs sale of the Mortgaged Property (ECF No. 24-14 at 2—49), which the

New Jersey State Court denied on June 21, 2018. (ECF No. 24-15.) The sheriffs sale of

was conducted on June 22, 2018, and the Mortgaged Property was sold to Citibank.

(ECF No. 24-1 at 11, 13; see also ECF No. 24-16 at 2.)

       On July 12, 2018, Kaya     proceeding pro se      filed an approximately 180-page

amended complaint with approximately 500 pages of exhibits in the federal Action.

(ECF No. 19 through ECF No. 19-18.) Kaya alleges in the amended complaint that the

State Foreclosure Judgment resulted from conduct on the part of the defendants in the

State Foreclosure Action that was fraudulent. (See generally ECF No. 19.) As to relief,

Kaya asks this Court to “dismiss this foreclosure and return the house back to its owner,

Aylin Kaya.” (ECF No. 19 at 39; see also Id. at 44 (requesting that this Court “throw out

the foreclosure”); Id. at 45 (same).) Kaya also asks this Court to “immediately cancel this

[foreclosure] process” and “to set aside [the] foreclosure.” (Id. at 181—82; see also ECf

No. 28 at 13 (Kaya arguing that “[t]his foreclosure case must be dismissed”); Id. at 16

(same).)



                                             4
                                   II.    DISCUSSION

A.     Standards

       This Court is guided by the following standards in resolving the pending motions

to dismiss.


       1.     Rule 12(b)(1)

       It is not necessary for this Court to restate the standard for resolving a motion to

dismiss that is made pursuant to Rule 12(b)(l), because that standard has been already

enunciated. See Davis v. Wet/s Fargo, 824 F.3d 333, 346 (3d Cir. 2016) (setting forth the

standard; citing Mortensen v. first Fed. Say. & Loan Ass    ‘ii,   F.2d 884 (3d Cir. 1977),

Petrtts/-a v. Gannon Univ.. 462 F.3d 294 (3d Cir. 2006). and Constitution Party ofPa. v.

Aiche/e, 757 F.3d 347 (3d Cir. 2014)).

       2.     Rule 12(b)(6)

       It is also not necessary for this Court to restate the standard for resolving a motion to

dismiss that is made pursuant to Rule 12(b)(6), because that standard has already been

enunciated. See Pci/akovic v. Wetze/, $54 F.3d 209. 2 19—20 (3d Cir. 2017) (setting forth

the standard, and explaining Be//At!. Corp. v. Twomblv, 550 U.S. 544 (2007), and Ashcroft

v. Iqbal, 556 U.S. 662 (2009)); see ct/so fow/er v. UPMC Shctdvside, 57$ f.3d 203, 209—12

(3d Cir. 2009) (setting forth the standard, and explaining Iqba/ and Twornb/y).


       3.     Liberal Construction of Pro Se Pleadings

       This Court, in addressing the instant motions to dismiss: (1) construed Kaya’s




                                              5
claims liberally; and (2) accepted all of Kaya’s factual allegations as true, construed the

claims in the light most favorable to Kaya, and considered whether Kaya may be entitled

to relief in federal court under any reasonable reading of those claims. See Kisseti v.

Dep ‘t of Cons., 634 F. App’x 876, 878—79 (3d Cir. 2015) (citing Iqbal, Twombly,

Erickson v. Pandas, 551 U.S. $9 (2007), and Phllhps v. County o/Allegheny, 515 F.3d

224 (3d Cir. 200$)).


B.     The Rooker-fetdrnan Doctrine

       This Court concludes that the Federal Action is baiTed by the Rooker-Feldinan

doctrine because Kaya seeks to avoid: (1) the State Foreclosure Judgment; (2) the

January 201 8 State Order, which denied her motion to vacate the aforesaid State

Foreclosure Judgment; and (3) the February 2012 State Order, which denied her motion

to reconsider the January 2018 State Order. See D.C. Court ojAppeals v. feldman, 460

U.S. 462, 482 (1983); Rookery. fid. Tr. Co., 263 U.S. 413, 414—16(1923). The Rooker

Feldman doctrine bars this Court from adjudicating Kaya’s claims because: (1) Kaya is a

state court loser complaining of injuries caused by the State Foreclosure Judgment, the

January 2018 State Order, and the February 201$ State Order; (2) the State Foreclosure

Judgment, the January 2018 State Order, and the February 2018 State Order were all

issued before the Federal Action was commenced on February 26, 2018; and (3) Kaya

invites a review and a rejection of the State Foreclosure Judgment, the January 2018 State

Order, and the February 201$ State Order. See Bientey v. Abate, 661 F. App’x 208, 209




                                              6
(3d Cir. 2016) (affirming the district court’s dismissal of claims based upon Rooker

Feldman grounds).

       The proper way for Kaya to proceed at this juncture would be to seek review and

relief by utilizing the motion and appellate procedures of the New Jersey State Courts and

then to seek certiorari directly to the United States Supreme Court, because this Court is

prohibited from providing any relief that would effectively reverse the decisions, directly

or indirectly invalidate the determinations, prevent the enforcement of the orders, or void

the rulings issued by the New Jersey State Court in the State Foreclosure Action. See

Jacobsen v. CitiMortg. Inc., 715 F. App’x 222, 223 (3d Cir. 2018) (affirming a district

court’s dismissal of the claims that were brought in connection with a state foreclosure

action as being baiTed by the Rooker-feidman doctrine), pet. Jbr re/i ‘,g & re/i ‘g en bane

denied, No. 17-3267 (3dCir. Apr. 30, 2018); Toddy. US. BankNat’lAss’n, 685 F.

App’x 103, 105—06 (3d Cir. 2017) (holding the sarne),pet. Jar reh ‘g & re/i ‘g en banc

denied, Nos. 16-1126 & 16-1255 (3d Cir. May 18, 2017), cert. denied, 13$ S. Ct. 449

(2017). This principle holds true even if the Federal Action could be construed to contain

claims under federal law. See Todd, 685 F. App’x at 105—06 (affirming dismissal of the

claims that were brought in connection with a state foreclosure action as being baiTed by

the Rooker-feidman doctrine, even though the plaintiff therein asserted claims under the

Fair Debt Collection Practices Act). Furthermore, the Rooker-Feidman bar

“encompass[es] final decisions of lower state courts.” E.B.   i’.   Verniero, 119 F.3d 1077,

1090 (3d Cir. 1997); see also Port Auth. Police Benevolent Ass       ‘11,   Inc. v. Port Auth. of



                                              7
N.Y. & NJ Police Dep’t, 973 F.2d 169, 177—78 (3d Cir. 1992) (holding the same).

Therefore, the defendants’ motions to dismiss are granted and the amended complaint is

dismissed.


C.     Alternative Grounds for Dismissal

       This Court’s determination set forth above “precludes the necessity to address

[any] alternative grounds for dismissal,” but this Court wilt exercise the discretion to

discuss alternative grounds “for the sake of completeness.” Global Naps, Inc. v. Bell

Atl.-I’.Li, Inc., 287 F. Supp. 2d 532, 545 n.20 (D.N.J. 2003) (addressing the defendant’s

alternative grounds for dismissal, even though dismissal was to be granted based upon

lack of subject matter jurisdiction).

       1.     Res Judicata

       Kaya is raising claims in the Federal Action that either have been raised or should

have been raised in the State Foreclosure Action, and thus those claims are barred by the

doctrine ofresjudicata. See Lewis       i.   O’Donnell, 674 F. App’x 234, 236—37 (3d Cir.

2017) (affirming the district court’s dismissal of a plaintiffs claims that arose from an

underlying state foreclosure action based upon res judicata) pet. fbr re/i ‘g & re/i ‘g en

banc denied, No. 16-2820 (3d Cir. Mar. 3, 2017); Jacques v. Chase Bank USA, NA.. 668

F. App’x 437, 438—39 (3d Cir. 2016) (holding the same), pet.           re/i ‘g & re/i ‘g en banc

denied, No. 16-13 18 (3d Cir. Oct. 17, 2016). Resjudicata applies, because: (I) the State

Foreclosure Judgment, the January 2018 State Order, and the February 2018 State Order

are valid, final, and on the merits; (2) the parties in the State Foreclosure Action and the


                                                   8
Federal Action are either the same or in privity with each other; and (3) the claims in the

Federal Action arise from the same transactions and occurrences underlying the State

Foreclosure Action. See Migra e. Warren City’ Sc!,. Dist. Rd. of Ethic., 465 U.S. 75, 77

n.l (1924). As with this Court’s determination above concerning the Rooker-Feidman

doctrine, the resjudicata doctrine applies even if the Federal Action can be construed to

assert federal claims. See Lewis, 674 F. App’x at 237 (affirming dismissal of Fair Debt

Collection Practices Act claims and Racketeer Influenced and Corrupt Organizations Act

claims that were brought in connection to a state foreclosure action pursuant to res

judicata, and holding that the plaintiffs should have raised those claims in that state

foreclosure action). Therefore, this Court could also grant the defendants’ motions

pursuant to the res judicata doctrine.


       2.                Entire-Controversy Doctrine

       Kaya’s claims are also barred by the entire-controversy doctrine, because she

could have raised any allegations concerning the defendants’ conduct in the State

Foreclosure Action. See Ltti v. Comm ½ On Athdt Entni ‘t Establishments, 369 F.3d 319,

326 (3d Cir. 2004) (holding that the state courts are “every bit as competent to deal with

    claims   .   .   .   as are federal courts and this, of course, includes the ability to address

claims under both the State constitution and the Federal constitution”).

       The entire-controversy doctrine, “which does not require commonality of issues,

precludes a party from later bringing claims that could have been joined in the earlier

action,” particularly when those claims “arise from related facts or the same transaction


                                                        9
or series of transactions.” Zahi v. Warha/hg, 655 F. App’x 66, 76 (3d Cir. 2016) (internal

quotes and citations omitted); see Opdvcke v. Stotit, 233 F. App’x 125, 129 n.6 (3d Cir.

2007) (setting forth the broad reach of the entire-controversy doctrine). The entire

controversy doctrine applies even if the Federal Action can be construed to assert federal

claims. See McCtte v. Emigrant Mortg. Co., No. 16-960, 2017 WL 315 1230, at ‘2—4

(D.N.J. July 24, 2017) (dismissing Truth in Lending    Act claims and Fair Debt Collection
Practices Act claims that were brought in connection to a state foreclosure action under

the entire-controversy doctrine, and holding that the plaintiffs should have raised those

claims in that state foreclosure action). As a result, Kaya is precluded from bringing her

claims in the Federal Action against the defendants. See Bembrv v Twp. ofMullica, No.

17-3066, 2018 WL 4519957, at *2 (3d Cir. Sept. 20, 2018) (affirming the district court’s

dismissal of a plaintiffs claims that arose from an underlying state foreclosure action

pursuant to the entire-controversy doctrine). Therefore, this Court could also grant the

motions pursuant to the entire-controversy doctrine.


       3.     Younger   Abstention

       This Court could also abstain from exercising jurisdiction over the Federal Action

pursuant to the Younger abstention doctrine, because: (1) the State Foreclosure Action

may be construed to be ongoing; (2) important state interests are implicated in the State
Foreclosure Action; and (3) there is an adequate opportunity to raise federal claims in the

New Jersey State Courts. See Middlesex Cty. Ethics Comm.      i.   Garden State Bar Ass   ‘ii,


457 U.S. 423, 435 (1982); Younger v. Harris, 401 U.S. 37, 43—54 (1971). This Court is


                                             10
barred from interfering with the State Foreclosure Action if it is indeed ongoing. See

Cunningham v. Mortg. Contracting Servs. LLC, 634 F. App’x 361, 362 (3d Cir. 2016)

(affirming dismissal of claims brought in connection to a state foreclosure action as being

barred by Younger abstention); Jacques, 66$ F. App’x at 438—39 (holding the same).’


                                       III.   CONCLUSION

         For the aforementioned reasons, this Court: (1) grants the motions by the

defendants to dismiss the claims that are asserted against them; and (2) dismisses the

amended complaint. An appropriate order accompanies this Opinion.




                                                      JOIE L. LINARES
Date: October       7yI     ,   2018                 /hief Judge, United States District Court




I   The Third Circuit Court of Appeals issued Jacques and Cunningham after the United States
    Supreme Court issued Sprint Communications, Inc. v. Jacobs, 571 U.S. 69 (2013), and thus
    they are persuasive.

                                                11
